

116 HRES 685 IH: Recognizing the service of all District of Columbia veterans, condemning the denial of voting rights in Congress and full equality as American citizens for veterans and their families who are District of Columbia residents, and calling for statehood for the District of Columbia through the passage of H.R. 51, particularly in light of the service of District of Columbia veterans in every American war.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 685IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Rules, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the service of all District of Columbia veterans, condemning the denial of voting
			 rights in Congress and full equality as American citizens for veterans and
			 their families who are District of Columbia residents, and calling for
			 statehood for the District of Columbia through the passage of H.R. 51,
			 particularly in light of the service of District of Columbia veterans in
			 every American war.
	
 Whereas on November 11, our Nation observes Veterans Day, a Federal holiday commemorating the men and women who served and sacrificed for their country;
 Whereas the service and sacrifice of all American veterans must be recognized; Whereas the service of approximately 30,000 residents of the District of Columbia in the Armed Forces is unparalleled because they served without full and equal rights in Congress;
 Whereas residents of the District of Columbia fought to create the United States, fighting for the Revolutionary War slogan of no taxation without representation, and have served in every war fought by the United States since;
 Whereas 635 District of Columbia residents were casualties of World War I, a casualty figure greater than that of 3 different States during that war;
 Whereas 3,575 District of Columbia residents were casualties of World War II, a casualty figure greater than that of 4 different States during that war;
 Whereas 547 District of Columbia residents were casualties of the Korean war, a casualty figure greater than that of 8 different States during that war;
 Whereas 243 District of Columbia residents were casualties of the Vietnam war, a casualty figure greater than that of 10 different States during that war;
 Whereas almost 200,000 District of Columbia residents have served in the military since World War I;
 Whereas residents of the District of Columbia, including active duty servicemembers, National Guard members, reservists, and veterans, continue to be denied full voting rights in the House of Representatives and the Senate; and
 Whereas H.R. 51, the Washington, D.C. Admission Act, would grant full and equal voting rights as well as unimpeded democratic control over local affairs to the District of Columbia by making it the 51st State: Now, therefore, be it
	
 That the House of Representatives recognizes the service of all District of Columbia veterans, condemns the denial of voting rights in Congress and full equality as American citizens for veterans and their families who are District of Columbia residents, and calls for statehood for the District of Columbia through the passage of H.R. 51, particularly in light of the service of District of Columbia veterans in every American war.
		